Case 19-47130      Doc 4     Filed 11/14/19 Entered 11/14/19 12:20:29           Main Document
                                          Pg 1 of 8
                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

In re:                                        ) Case No. 19-47130
Raymond Lord,                                 ) Chapter 13
                                              )
SSN: XXX-XX-6509                              )
Debtor(s)                                     )
                                              )

                                     CHAPTER 13 PLAN

 1.1      A limit on the dollar amount of a secured claim,         ___ Included
          which may result in a partial payment or no              _X_ Not Included
          payment at all to the secured creditor.
 1.2      Avoidance of a judicial lien or nonpossessory,           ___ Included
          nonpurchase-money security interest.                     _X_ Not Included
 1.3      Nonstandard provisions set out in Part 5.                _X_ Included
                                                                   ___ Not Included

Part 1.        NOTICES

TO DEBTORS: This form sets out options that may be appropriate in some cases, but the
presence of an option does not indicate that the option is appropriate in your circumstances or
that it is permissible in the Eastern District of Missouri. Plans that do not comply with local
rules and judicial rulings may not be confirmable.

TO CREDITORS: Your rights may be affected by this plan. Your claim may be
reduced, modified, or eliminated. You should read this plan carefully and discuss it with your
attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may wish
to consult one. If you oppose the plan’s treatment, you or your attorney must file an objection to
confirmation in accordance with the Eastern District of Missouri Local Bankruptcy Rule 3015.
The Bankruptcy Court may confirm this plan without further notice if no objection to
confirmation is filed. YOU MUST FILE A TIMELY PROOF OF CLAIM IN ORDER TO
PARTICIPATE IN DISBURSEMENTS PROPOSED IN THE PLAN. CLAIMS SHALL
SHARE ONLY IN FUNDS DISBURSED AFTER THE CHAPTER 13 TRUSTEE
RECEIVES THE CLAIM.

Part 2.        PLAN PAYMENTS AND LENGTH OF PLAN

2.1    Plan Payments. Debtor is to make regular payments to the Chapter 13 Trustee as
follows: (complete one of the following payment options)

  (A) $2,435.00 per month for 60 months.
Case 19-47130        Doc 4    Filed 11/14/19 Entered 11/14/19 12:20:29         Main Document
                                           Pg 2 of 8
2.2     Tax Refunds. Within fourteen days after filing federal and state income tax returns,
Debtor shall provide the Chapter 13 Trustee with a copy of each return required to be filed
during the life of the plan. The Debtor shall send any tax refund received during the pendency
of the Chapter 13 case to the Trustee; however, Debtor may retain a portion of a tax refund to
pay income taxes owed to any taxing authority for the same period as the refund. Debtor may
also retain $1,250 for single filers or $1,500 for joint filers and refundable tax credits
consisting of Earned Income Credit (EIC) and Additional Child Tax Credit, each year.

2.3   Additional Lump Sums. Debtor shall send additional lump sum(s) consisting of
_________, if any, to be paid to the Trustee.


Part 3.          DISBURSEMENTS

Creditors shall be paid in the following order and in the following fashion. Unless stated
otherwise, the Chapter 13 Trustee will make the payments to creditors. All disbursements by the
Trustee will be made pro-rata by class, except per month disbursements described below.
However, if there are funds available after payment of equal monthly payments in paragraph 3.5
and fees in paragraph 3.6, those funds may be distributed again to those same paragraphs until
paid in full before distributing to the next highest paragraphs:

3.1       Trustee. Pay Trustee a percentage fee as allowed by law.

3.2     Executory Contract/Lease Arrearages. Trustee will cure pre-petition arrearage on
any executory contract accepted in paragraphs 3.3(A) or (B) over the following period,
estimated as follows:
 CREDITOR NAME                 TOTAL AMOUNT DUE             CURE PERIOD (6 months or less)



3.3       Pay the following sub-paragraphs concurrently:

 (A) Post-petition real property lease payments. Debtor assumes executory contract for real
 property with the following creditor(s) and proposes to maintain payments (which the Debtor
 shall pay) in accordance with terms of the original contract as follows:
 CREDITOR NAME                 MONTHLY PAYMENT

 (B) Post-petition personal property lease payments. Debtor assumes executory contract for
 personal property with the following creditor(s) and proposes to maintain payments (which
 the Trustee shall pay) in accordance with terms of the original contract as follows:
 CREDITOR NAME                 MONTHLY PAYMENT              EST MONTHS REMAINING


 (C) Continuing Debt Payments (including post-petition mortgage payments on real
 estate, other than Debtor's residence.) Maintain payments of the following continuing
 debt(s) in accordance with terms of the original contract with any arrearages owed at the time
 of filing to be cured in paragraph 3.5(A). Trustee shall make payments in the amount listed
 below or as adjusted by the creditor under terms of the loan agreement.
 CREDITOR NAME                 MONTHLY PAYMENT




                                                2
Case 19-47130     Doc 4     Filed 11/14/19 Entered 11/14/19 12:20:29           Main Document
                                         Pg 3 of 8
 (D) Post-petition mortgage payments on Debtor's residence. Payments due post-filing on
 debt(s) secured by lien(s) on Debtor(s) residence shall be paid at the monthly amount listed
 below (or as adjusted by creditor under terms of loan agreement) to:
 CREDITOR NAME                MONTHLY PAYMENT                       BY DEBTOR/TRUSTEE
 Wells Fargo                         $2,073.00                            Debtor

 (E) DSO Claims in equal installments. Pay pre-petition domestic support obligation arrears
 (not provided for elsewhere in the plan) in full in equal monthly installments over the life of
 the plan, estimated as:
 CREDITOR NAME                         TOTAL AMOUNT DUE             INTEREST RATE


3.4     Attorney Fees. Pay Debtor's attorney $2,370.00 in equal monthly payments over 18
 months (no less than 18 months). Any additional fees allowed by the Court shall be paid
 pursuant to paragraph 3.6 below. [See procedures manual for limitations on use of this
 paragraph]

3.5    Pay the following sub-paragraphs concurrently:

 (A) Pre-petition arrears on secured claims paid in paragraph 3.3. Pay pre-petition
 arrearage on debts paid under paragraphs 3.3(C) or (D) in equal monthly installments over the
 period set forth below and with the interest rate identified below, estimated as follows:
 CREDITOR NAME       TOTAL AMOUNT DUE                CURE PERIOD          INTEREST RATE
 Wells Fargo              $84,000.00                 48 Months                0.00%

 (B) Secured claims to be paid in full. The following claims shall be paid in full in equal
 monthly payments over the period set forth below with 7.00% interest:
 CREDITOR             EST BALANCE DUE                REPAY PERIOD          TOTAL w/ INTEREST
                                                       60 Months

 (C) Secured claims subject to modification. Pay all other secured claims the fair market
 value of the collateral, as of the date the petition was filed, in equal monthly payments over
 the period set forth below with 7.00% interest and with any balance of the debt to be paid as
 non-priority unsecured debt under paragraph 3.9(A), estimated as set forth below. If no
 period is set forth below for a claim to be paid under this paragraph, the claim will be paid
 over the plan length.
 CREDITOR             BALANCE DUE         FMV        REPAY PERIOD          TOTAL w/ INTEREST
 IRS                    $21,329.00      $2,400.00     60 Months                $2,852.00

 (D) Co-debtor debt paid in equal monthly installments. The following co-debtor claims(s)
 to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee, such claim(s)
 shall be paid in equal monthly installments over the period and with interest as identified
 below:
 CREDITOR      EST BALANCE TRUSTEE/CO-DEBTOR            PERIOD         INTEREST RATE


 (E) Post Petition Fees and Costs. Pay any post-petition fees and costs as identified in a notice
 filed pursuant to Federal Rule of Bankruptcy Procedure 3002.1 as a supplement to an allowed
 claim or any other post-petition fees and costs which the Court allows and orders the Trustee to
 pay. Any such amounts shall be paid in equal monthly payments over the remainder of the plan
 duration and shall not receive interest.

                                                 3
Case 19-47130      Doc 4    Filed 11/14/19 Entered 11/14/19 12:20:29          Main Document
                                         Pg 4 of 8



3.6     Additional Attorney Fees. Pay $2,400.00 of Debtor's attorney's fees and any
additional Debtor's attorney's fees allowed by the Court.

3.7     Pay sub-paragraphs concurrently:

 (A) Unsecured Co-debtor Guaranteed Claims. The following unsecured co-debtor
 guaranteed debt to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee,
 pay claim in full with interest rate as identified below:
 CREDITOR NAME         EST TOTAL DUE         TRUSTEE/CO-DEBTOR        INTEREST RATE


 (B) Assigned DSO Claims. Domestic support obligation arrearages assigned to, or
 recoverable by, a governmental unit, will be paid a fixed amount with the balance to be owed
 by Debtor(s) after completion of the Plan, pursuant to §§ 507(a)(1)(B) and 1322(a)(4).
 Regular payments that become due after filing shall be paid directly by Debtor(s):
 CREDITOR              TOTAL DUE             TOTAL AMOUNT PAID BY TRUSTEE



3.8    Priority Claims. Pay priority claims allowed under § 507 that are not addressed
elsewhere in the plan in full, estimated as follows:
 CREDITOR NAME                       TOTAL AMOUNT DUE
  IRS                                     $37,379.00
  MDOR                                    $2,127.00
  IDOR                                    $3,070.00

3.9     Pay the following sub-paragraphs concurrently:

 (A) General Unsecured Claims. Pay non-priority, unsecured creditors. Estimated total owed:
 $60,888.50. Amount required to be paid to non-priority unsecured creditors as determined by
 §1325(a)(4) hypothetical Chapter 7 liquidation calculation: $0.00 Amount required to be paid
 to nonpriority unsecured creditors as determined by §1325(b) calculation: $0.00. Debtor
 guarantees a minimum of $0.00 (Dollar amount or 100%) will be paid to non-priority
 unsecured creditors.

 (B) Surrender of Collateral. Debtor proposes to surrender the following collateral to the
 following creditor(s). (Choose one).
     □ Any deficiency shall be paid as non-priority unsecured debt.
      □ The Trustee shall stop payment on the creditor's claim until such time as the creditor
      files an amended claim showing the secured and unsecured deficiency (if any) still owed
      after sale of the surrendered collateral.
 CREDITOR                  COLLATERAL


 (C) Rejected Executory Contracts/Leases. Debtor rejects the following executory
 contract(s) with the following creditor(s). Any balance will be paid as non-priority unsecured
 debt:
 CREDITOR                  CONTRACT/LEASE


                                               4
Case 19-47130        Doc 4     Filed 11/14/19 Entered 11/14/19 12:20:29              Main Document
                                            Pg 5 of 8


Part 4.           OTHER STANDARD PLAN PROVISIONS

4.1     Absent a specific order of the Court to the contrary, the Chapter 13 Trustee, rather than
the Debtor, will make all pre-confirmation disbursements pursuant to § 1326(a).

4.2       All creditors entitled to pre-confirmation disbursements, including lease creditors, must
file a proof of claim to be entitled to receive payments from the Chapter 13 Trustee.

4.3      The proof of claim shall control the valuation of collateral and any valuation stated in
the plan shall not be binding on the creditor.

4.4    The Trustee, in the Trustee’s sole discretion, may determine to reserve funds for
payment to any creditor secured by a mortgage on real estate pending filing of a claim.

4.5       Any post-petition claims filed and allowed under § 1305 may be paid through the plan.

4.6     Debtor is not to incur further credit or debt without the consent of the Court unless
necessary for the protection of life, health or property and consent cannot be obtained readily.

4.7      All secured creditors shall retain the liens securing their claims until the earlier of the
payment of the underlying debt determined under non-bankruptcy law or discharge under
§ 1328. However, Debtor will request avoidance of non-purchase money liens secured by
consumer goods as well as judicial liens which impair exemptions and said creditors will not
retain their liens if the court enters an order granting Debtor's request to avoid the liens.

4.8      Any pledged credit union shares or certificates of deposit held by any bank shall be
applied to the amount owed such claimant.

Part 5.          NONSTANDARD PLAN PROVISIONS

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A
nonstandard provision is a provision not otherwise included in the Official Form or Local Form
or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “included” in
Part 1 of this Plan:

5.1    Upon confirmation of this plan and after the expiration of the claims bar date, the debtor
may limit future notice of matters in this case to parties affected by the relief sought and parties
who file claims or notice requests or entries of appearance with the clerk of court.

Part 6.         VESTING OF PROPERTY OF THE ESTATE

6.1       Title to Debtor's property shall re-vest in Debtor(s) upon confirmation.




                                                  5
Case 19-47130     Doc 4   Filed 11/14/19 Entered 11/14/19 12:20:29       Main Document
                                       Pg 6 of 8



Part 7.      CERTIFICATION

The debtor(s) and debtor(s) attorney, if any, certifies that the wording and order of the
provisions in this Plan are identical to those contained in Official Local Form 13 of the
Eastern District of Missouri, other than any Nonstandard Plan Provisions in Part 5.


DATE:_11/13/2019_ DEBTOR:_/s/ Raymond Lord____________
                                Raymond Lord

DATE:_11/13/2019_ ___/s/ David N. Gunn__________________
                  David N. Gunn, #54880MO
                  2249 S. Brentwood Blvd.,
                  St. Louis, MO 63144
                  Tel: 314-961-9822
                  Fax: 314-961-9825
                  generalmail@thebkco.com




                                           6
Case 19-47130         Doc 4    Filed 11/14/19 Entered 11/14/19 12:20:29              Main Document
                                            Pg 7 of 8
                               UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

In Re:                                              )
                                                    )   Case No. 19-467130
Raymond Lord,                                       )
                                                    )
                                                    )
                                                    )
                                                    )   Chapter 13
                          Debtor(s)-Movant(s),      )

                                   CERTIFICATE OF SERVICE

               I certify that a true and correct copy of the foregoing document was filed
electronically on November 14, 2019 with the United States Bankruptcy Court, and has been
served on the parties in interest via e-mail by the Court’s CM/ECF System as listed on the
Court’s Electronic Mail Notice List.
         I certify that a true and correct copy of the foregoing document was filed electronically
with the United States Bankruptcy Court, and has been served by Regular United States Mail
Service, first class, postage fully pre-paid, address to those parties listed below on November 14,
2019.
                                The Consumer Law Center of Saint Louis, LLC



                                                 /s/ Samantha Smith
                                                 Samantha Smith, Legal Assistant

 Ace Cash Express                Advance 247                             Ashley Funding Services LLC
 1231 Greenway Drive Ste 600     100 Oceanside Dr.                       c/o Resurgent Capital Services
 Irving, TX 75038                Nashville, TN 37204                     PO Box 10587
                                                                         Greenville, SC 29603


 Aspen Finance                   Atlas Acquisitions LLC                  Capital One
 PO Box 802533                   c/o D&A Services                        Attn: Bankruptcy
 Dallas, TX 75380                1400 E. Touhy Ave, Ste G2               Po Box 30285
                                 Des Plaines, IL 60018                   Salt Lake City, UT 84130


 Cash Link USA                   Cash Net USA                            Chadwyck
 1901 W. 47th Place              Po Box 643990                           c/o Lutfiyya Law Firm, LLC
 Mission, KS 66205               Cincinnati, OH 45264                    1750 S. Brentwood Blvd., Ste.
                                                                         295
                                                                         Saint Louis, MO 63144




                                                    7
Case 19-47130          Doc 4   Filed 11/14/19 Entered 11/14/19 12:20:29      Main Document
                                            Pg 8 of 8
Credit Management Control       Credit One Bank                  Des Peres Hospital
Attn: Bankruptcy                Attn: Bankruptcy Department      PO Box 830913
Po Box 1654                     Po Box 98873                     Birmingham, AL 35283
Green Bay, WI 54305             Las Vegas, NV 89193


Illinois Department of          Internal Revenue Service         Merrick Bank/CardWorks
Revenue                         PO Box 7346                      Attn: Bankruptcy
PO Box 19035                    Philadelphia, PA 19101-7346      Po Box 9201
Springfield, IL 62794-9035                                       Old Bethpage, NY 11804


Metro-West Anesthesia Group     Missouri Department of Revenue   Money Key
Inc                             Bankruptcy Unit                  3422 Old Capitol Trail
PO Box 1330                     PO Box 475                       Suite 1613
Indianapolis, IN 46206          301 W. High Street               Wilmington, DE 19808
                                Jefferson City, MO 65105-0475

Oxford Financial Services       Prog Finance, LLC                Progressive
PO Box 93                       256 West Data Drive              11629 S. 700
Santa Rosa, CA 95402            Draper, UT 84020                 Suite 100
                                                                 Draper, UT 84020


Quick Cash Financial            Real Time Resolutions            Simple Fast Loans
8624 Mexico Rd.                 Dept. 107565                     8601 Dunwoody Pl. #406
O Fallon, MO 63366              PO Box 1259                      Atlanta, GA 30350
                                Oaks, PA 19456


SpeedyRapid Cash                TSI/Transworld Systems Inc.      United States Attorney
PO Box 780408                   Attn: Bankruptcy                 111 South 10th Street 20th
Wichita, KS 67278               Po Box 15630                     Floor
                                Wilmington, DE 19850             Saint Louis, MO 63102


Vantage Credit Union            Wells Fargo Home Mor
4020 Fee Fee Road               Attn: Written
Bridgeton, MO 63044-2708        Correspondence/Bankruptcy
                                Mac#2302-04e Pob 10335
                                Des Moines, IA 50306




                                                  8
